UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      2/3/2020
MCKINLEY STOUDERMIRE,
            Plaintiff,                              18-CV-2771 (PGG) (BCM)
       -against-                                    ORDER
U.S. DEPARTMENT OF VETERANS
AFFAIRS,
            Defendant.

BARBARA MOSES, United States Magistrate Judge.

    For the reasons stated on the record at today's telephonic status conference, it is hereby
ORDERED that:

       1.     Status Letter. No later than February 10, 2020, defendant's counsel shall submit a
              letter advising the Court of the parties' views regarding whether and when a
              settlement conference would be productive, including whether the parties request
              a referral to another magistrate judge to conduct the conference.

       2.     Depositions. Plaintiff shall be limited to a total of five fact depositions in this
              matter. Defendant states that it does not plan to conduct any depositions other
              than of plaintiff. The deadline for fact discovery remains April 14, 2020.

       3.     Status Conference. Judge Moses will conduct a status conference on March 18,
              2020, at 10:00 a.m., in Courtroom 20A. One week prior to that date, on March
              11, 2020, the parties shall submit a joint status letter outlining the progress of fact
              discovery to date. If no discovery or scheduling controversies exist at that time,
              the parties may request that the conference be held telephonically.

      The Clerk of the Court is respectfully directed to mail a copy of this Order to plaintiff
McKinley Stoudermire.

Dated: New York, New York
       February 3, 2020
                                             SO ORDERED.



                                             _____________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
